                                                                                               FILED
                                                                                      2019 Dec-05 PM 02:50
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

    KIRK V. MAXWELL,                           )
                                               )
          Plaintiff,                           )
                                               )
    v.                                         )    Case No.: 2:19-cv-01360-LSC-HNJ
                                               )
    SUZANE PREVETTE,                           )
                                               )
          Defendant.                           )

                             MEMORANDUM OPINION
         The magistrate judge filed a report and recommendation on October 21, 2019,

recommending this action be dismissed without prejudice pursuant to 28 U.S.C. §

1915A(b)(1) for failing to state a claim upon which relief may be granted. (Doc. 14).

The plaintiff filed timely objections (doc. 16) to the recommendation of the magistrate

judge.

         Rather than making objections to findings of fact or conclusions of law, the

plaintiff’s objections focus on the 2012 criminal proceedings which resulted in his plea

of guilty and incarceration. 1 Specifically, the plaintiff asserts his attorney told him he

could not properly defend the plaintiff for what he was paid, that the judge in the

criminal proceedings would not let him mention Special Agent Prevette’s arrest, and

that he only learned within the last few months of Special Agent Prevette’s



1
    See United States v. Kirk V. Maxwell, 2:12-cr-00210-VEH-JHE (N.D.Ala.)
incarceration.2 The plaintiff further reiterates that he may have been “targeted by

someone high up in Homeland Security because of my true identity as William Vincent

Albert Windsor, the legal & rightful King of England, in order to prevent or delay my

ascension to the Throne.” (Doc. 16 at 2).

       The plaintiff’s claims concerning his arrest and detention in 2012 are barred by

the statute of limitations. The plaintiff’s assertion that he only learned of defendant

Prevett’s incarceration “a couple of months ago” (doc. 16 at 2) does not change this

outcome, as his claims for excessive force, false arrest, and false imprisonment all

accrued at the time of his arrest, more than seven years ago. See e.g., Baker v. City of

Hollywood, 391 F.App’x 819, 821 (11th Cir. 2010) (excessive force claim accrues when

the use of excessive force occurred); Johnson v. Greaves, 366 F.App’x 976, 978 (11th Cir.

2010) (in Alabama, false arrest and false imprisonment claims under Bivens are subject

to a two year statute of limitations).

       This action is further barred by Heck v. Humphrey, 512 U.S. 477 (1994). In that

case, the Supreme Court specifically held that a plaintiff cannot recover damages for an

allegedly unconstitutional conviction or imprisonment unless he can prove that his

conviction has been reversed on direct appeal, expunged by executive order, declared

invalid by a state court authorized to make such a determination, or called into question


2
 As noted in the report and recommendation, no federal inmate by this name appears on the Bureau
of Prison’s Inmate Locator website. (Doc. 14 at 4 n.3). Nor does any criminal action concerning
anyone with this name appear in the Public Access to Court Electronic Records (“PACER”)
database, which contains all federal actions nationally.
                                               2
by a federal court’s issuance of a writ of habeas corpus. Id., at 486-87. See also Wilkinson

v. Dotson, 544 U.S. 74, 81-82 (2005) (“a [Bivens] action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.”); Abello v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995)

(applying Heck to Bivens actions).

       Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is hereby

ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance with

28 U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for failing to

state a claim upon which relief can be granted.

       A Final Judgment will be entered.

       DONE and ORDERED on December 5, 2019.



                                              _____________________________
                                                     L. Scott Coogler
                                               United States District Judge
                                                                                       160704




                                             3
